ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW (mislabeled as a “Notice of Appeal”) dated January 28, 2000, having been filed by Roberta Boyd Beveridge through her attorney, Donald L. Netzer, Esq., from a denial of her Petition for Order to Restrain, the Honorable Marvin Youpee, presiding, and good cause appearing therefor, the said Petition is granted.
Based upon the lower Court file, this Court finds:
1. That the appellant herein filed her Petition for Order to Restrain on or about January 20, 2000, requesting that the Fort Peck Tribal Court calendar an “immediate hearing . .. with notice to the Fort Peck Tribes so that an Order to Restrain can be issued prior to Roberta Boyd Beveridge being damaged as indicated herein” (our emphasis).
2. That the Tribal Court’s denial of the Petition for Order to Restrain is based upon the Court’s misreading of the Petition, to wit, that the said petition requested the restraining order be issued without notice to the Fort Peck Tribes.
3.That the said Petition does not request a “temporary” restraining order ex parte, but rather, requests an Order to Restrain only after “notice to the Fort Peck Tribes”. Thus, Title IV § 401(a) does not apply.
IT IS NOW THEREFORE THE ORDER OF THIS COURT THAT:
1. This matter is remanded to the Tribal Court for the purpose of calendaring the emergency hearing as requested in appellant’s petition.
2. Said hearing shall be calendared for a date on or before February 18, 2000.